In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 06-2518
MUHAMMAD BILAL TARIQ,
                                                      Petitioner,
                               v.

PETER D. KEISLER, Acting
Attorney General of the United States,
                                                     Respondent.
                       ____________
                Petition for Review of an Order of
               the Board of Immigration Appeals.
                         No. A78-871-296
                       ____________
     ARGUED APRIL 12, 2007—DECIDED OCTOBER 9, 2007
                       ____________


 Before RIPPLE, EVANS and SYKES, Circuit Judges.
  RIPPLE, Circuit Judge. Muhammad Bilal Tariq, a native
and citizen of Pakistan, came to the United States with
his parents in 1996. Mr. Tariq was thirteen years old at
the time and entered the Country on a visitor’s visa. He
and his parents remained beyond their authorized stay.
In 2003, he was served with a notice to appear before an
Immigration Judge (“IJ”). Mr. Tariq appeared and con-
ceded his removability. He then applied for asylum and
withholding of removal. The IJ denied his asylum ap-
plication on the ground that it had not been filed within
2                                               No. 06-2518

one year of Mr. Tariq having reached eighteen years of age,
as required by 8 U.S.C. § 1158(a)(2)(B). The IJ then denied
Mr. Tariq’s request for withholding of removal because
he had not demonstrated a clear probability that he
would be subject to persecution based on some protected
characteristic if he were returned to Pakistan. The IJ also
denied Mr. Tariq’s motion for a continuance pending
the outcome of his application for labor certification, on
the ground that, even if Mr. Tariq were able to obtain a
labor certification, he would deny Mr. Tariq adjustment
of status as an exercise of discretion.
  Mr. Tariq appealed the decision of the IJ to the Board of
Immigration Appeals (“Board” or “BIA”) and filed a
motion to supplement the record on appeal with evidence
he claimed would refute the factual findings of the IJ
with respect to his fear of persecution. In a brief per
curiam order, the BIA adopted and affirmed the decision
of the IJ in its entirety but did not address Mr. Tariq’s new
evidence.
  Mr. Tariq now petitions for review the decision of the
BIA denying his applications for asylum and withhold-
ing of removal as well as his motion for a continuance
and the failure on the part of the BIA to address his mo-
tion to supplement the record on appeal. For the reasons
set forth in this opinion, we deny Mr. Tariq’s petition
for review.


                             I
                     BACKGROUND
  Mr. Tariq was born in Pakistan, but lived most of his
childhood in the United Arab Emirates (“UAE”). When his
No. 06-2518                                                       3

father’s business ventures in the UAE failed, the family
returned to Pakistan to escape his creditors. One of these
creditors, a loan shark identified as “Mustafa,” followed
the family to Pakistan, where he allegedly threatened
Mr. Tariq’s father and the rest of the family. The family
then fled to the United States, where, on December 14,
1996, they entered with nonimmigrant visitor’s visas.
Mr. Tariq was thirteen at the time he entered the United
States.
   In March 2003, in response to new regulations issued by
the Attorney General regarding the National Security
Entry-Exit Registration System (“NSEERS”), Mr. Tariq
registered with the Department of Homeland Security
(“DHS”). Because Mr. Tariq had overstayed his visitor’s
visa, removal proceedings were initiated, and, on April 7,
2003, Mr. Tariq received a notice to appear before an IJ. At
his initial appearance on April 30, 2003, Mr. Tariq conceded
removability but informed the IJ that he was filing
for labor certification and that he believed he was en-
titled to apply for adjustment of status under the grand-
father provision of § 245(i) of the Immigration and Nation-
ality Act (“INA”), 8 U.S.C. § 1255(i), based on an applica-
tion for labor certification filed by his mother before April
30, 2001.1 The IJ then advised Mr. Tariq that he should



1
  The grandfather provision permits aliens otherwise ineli-
gible for adjustment of status under 8 U.S.C. § 1255(a) or (c)
to apply for adjustment of status if they were the beneficiary
of either a petition for classification under 8 U.S.C. § 1154 or an
application for labor certification filed before April 30, 2001. See
8 U.S.C. § 1255(i)(1)(B). Because Mr. Tariq was a minor at the
time his mother applied for labor certification, he is con-
                                                     (continued...)
4                                                 No. 06-2518

bring to the next hearing information concerning his
eligibility for adjustment of status, as well as any applica-
tion for asylum or other relief.
  On October 1, 2003, Mr. Tariq submitted his application
for asylum, withholding of removal and relief under the
Convention Against Torture (“CAT”) to the IJ. Mr. Tariq’s
employer filed a labor certification application for
Mr. Tariq on July 9, 2004.2 A hearing was scheduled for
March 9, 2005 to consider Mr. Tariq’s requests for asylum,
withholding of removal and CAT relief, as well as a mo-
tion for a continuance pending the outcome of his ap-
plication for labor certification.
  At the hearing, Mr. Tariq and his mother both testified in
support of his application for asylum and withholding
of removal. Mr. Tariq first explained that the delay in his
asylum application had been the result of his parents’
divorce and volatile relationship, which had caused him
to assume some responsibility for the care of his younger
siblings. In support of the merits of his asylum applica-
tion, he testified that the family had been forced to leave
the UAE when his father’s businesses had failed in order
to escape Mustafa. Mr. Tariq testified that Mustafa
had followed the family to Pakistan and had threatened
Mr. Tariq’s father as well as the rest of the family. He
further testified that the police had come to investigate



1
  (...continued)
sidered a beneficiary of her application. See id.; 8 C.F.R.
§ 245.10(a)(1)(B).
2
  An application for labor certification also had been filed by
Mr. Tariq’s employer sometime in 2003, but it is unclear
from the record what happened with this application.
No. 06-2518                                                      5

the threats, but they did nothing to stop them. According
to Mr. Tariq, this prompted the family to leave Pakistan out
of concern for their safety. However, Mr. Tariq admitted
that he was not aware of any attempts by Mustafa to
contact his family after they came to the United States. He
also stated that he did not know of Mustafa’s present
whereabouts or whether he was still alive at that time.
  Apart from his fear of harm at the hands of Mustafa,
Mr. Tariq testified that he feared persecution because he
could not speak the language, and he did not regularly
practice his Muslim faith. Mr. Tariq asserted that, as a
consequence of these factors, he would be persecuted
because people would attribute Western political opinions
to him.
  Next, Mr. Tariq’s mother testified. She corroborated
Mr. Tariq’s testimony that the family had left the UAE
because of debts owed to Mustafa. She also stated that
Mustafa had followed the family to Pakistan. However,
she did not testify that the family actually encountered
Mustafa in Pakistan, nor did she state that the police
were called in response to any threats.
  Mr. Tariq also offered an affidavit from his father in
support of his application for asylum, which corroborated
much of Mr. Tariq’s testimony. However, Mr. Tariq’s father
did not appear as a witness. In response to the affidavit,
the Government proffered a printout of a Nonimmigrant
Information System (“NIIS”) report3 which suggested


3
  The NIIS was a database of records tracking the arrival and
departure of individuals as nonimmigrant visitors. See 68 Fed.
Reg. 5,048 (Jan. 31, 2003). Since early in 2005, the NIIS has been
                                                     (continued...)
6                                                  No. 06-2518

that Mr. Tariq’s father, or someone with the same name
and birthdate, had traveled to the United States on a visa
issued in Islamabad in 2000. Additionally, the Govern-
ment proffered the asylum application of Mr. Tariq’s
father, which did not mention the debt or fear of Mustafa
as a basis for his application.
   The IJ denied Mr. Tariq’s asylum claim because Mr. Tariq
had not filed his asylum application within one year
of reaching the age of majority, and he had not estab-
lished extraordinary circumstances that would excuse his
failure to apply in timely fashion. Therefore, the IJ con-
tinued, Mr. Tariq was required to satisfy the more
stringent standards for withholding of removal. The IJ
determined that Mr. Tariq had not established a clear
probability of persecution necessary to be entitled to that
form of relief. First, the IJ concluded, Mr. Tariq had not
established that his fear of harm was based on any of the
statutorily protected grounds. The IJ concluded that any
threat posed by Mustafa was on account of a personal
dispute between Mustafa and Mr. Tariq’s father, not on
account of his membership in any identifiable social group.
The IJ noted that we have held that personal disputes
cannot serve as the basis for asylum or withholding of



3
  (...continued)
integrated into the Treasury Enforcement Communications
System maintained by the United States Customs and Border
Protection. See Elizabeth M. Grieco, Office of Immigration
Statistics, Estimates of the Nonimmigrant Population in the
United States: 2004, at 1 n.2 (2006); see also United States De-
partment of Homeland Security, Privacy Impact Assessment
Update of the United States Visitor and Immigrant Status
Indicator Technology Program (US-VISIT), at 3 n.3 (2007).
No. 06-2518                                                7

removal. The IJ further concluded that Mr. Tariq had
presented no evidence that he faced a clear probability
of persecution on account of imputed political opinions
owing to his Western upbringing, which claim, the IJ
stated, was supported by no more than speculation.
  Additionally, the IJ noted that Mr. Tariq’s father had not
mentioned Mustafa in his own application for asylum.
This, the IJ concluded, weakened Mr. Tariq’s claimed fear
of persecution at the hands of Mustafa. The IJ also added
that the Government’s NIIS reports indicating that some-
body matching the biographical description of Mr. Tariq’s
father had traveled to Pakistan undercut the credibility of
his father’s affidavit. In any event, the IJ added, Mr. Tariq
had failed to demonstrate a clear probability that the
government of Pakistan would be unable to protect Mr.
Tariq from Mustafa or that there was any connection
between Mustafa and the government of Pakistan.
  The IJ also denied Mr. Tariq CAT relief, on the ground
that he had not suffered past torture and that it was not
more likely than not that he would suffer future torture.
  The IJ then denied Mr. Tariq’s request for a continu-
ance pending the outcome of his application for labor
certification. Recognizing that Mr. Tariq was entitled to
the benefits of § 245(i), the IJ nevertheless concluded
that, even if Mr. Tariq were able to obtain labor certifica-
tion and, as a result, a visa, he would deny Mr. Tariq
adjustment of status as a matter of discretion. Among the
reasons given by the IJ to support this decision, the IJ
pointed to “the weak and tenuous basis for [Mr. Tariq’s]
claim of asylum and withholding of removal eligibility,”
which claims the IJ had determined were filed “solely for
purposes of delay.” A.R. at 111-12. The IJ also pointed to
8                                                 No. 06-2518

Mr. Tariq’s continued illegal presence in the United States
and failure to come forward to seek asylum or adjust-
ment of status until the Attorney General’s changes to
NSEERS required his registration.
  Mr. Tariq appealed this decision to the BIA. Along
with his appeal, he filed a motion to supplement the rec-
ord on appeal. The additional evidence Mr. Tariq sought
to introduce included an affidavit from his father ex-
plaining he had not mentioned Mustafa in his initial
asylum application because it had been filed hastily and
therefore did not reflect all of the reasons for fearing
persecution if returned to Pakistan. Additionally, he stated
that, after arriving in the United States, he never had
returned to Pakistan and that the NIIS report must con-
cern another individual.
  The BIA adopted and affirmed the IJ’s decision. In its
decision, the BIA did not address Mr. Tariq’s motion to
supplement.4


                              II
                       DISCUSSION
  In his petition, Mr. Tariq asks that we review the deci-
sion of the BIA upholding the IJ’s denial of his applica-
tions for asylum and withholding of removal. He also
submits that the BIA erred when it failed to address his



4
  Mr. Tariq also moved for reconsideration of the BIA’s decision
on the ground that the BIA had failed to address the evidence
he had presented in his motion to supplement the record. The
BIA denied Mr. Tariq’s motion to reconsider. He does not
appeal that decision.
No. 06-2518                                                9

motion to supplement the record on appeal when it
adopted the decision of the IJ. Mr. Tariq further asks that
we review the denial of his motion for a continuance.
“Where, as here, the BIA summarily adopts the IJ’s deci-
sion, this Court reviews the IJ’s factual findings and
reasoning as though they were the Board’s.” Boci v. Gonza-
les, 473 F.3d 762, 765-66 (7th Cir. 2007).


                             A.
  We now turn to Mr. Tariq’s application for asylum. The
IJ concluded that Mr. Tariq was ineligible for asylum
because he had failed to file his claim within one year of
turning eighteen. Mr. Tariq contends that the IJ should
have excused the delay in filing because he had demon-
strated changed circumstances that materially affected his
eligibility for asylum or extraordinary circumstances
related to the filing itself.
  Section 1158(a)(2)(B) provides that an applicant for
asylum must demonstrate by clear and convincing evi-
dence that he has filed the application within one year of
arriving in the United States.5 However, the IJ may con-
sider an application for asylum even if the applicant
fails to prove he filed within one year of admission
    if the alien demonstrates to the satisfaction of the
    Attorney General either the existence of changed
    circumstances which materially affect the applicant’s
    eligibility for asylum or extraordinary circumstances


5
  Because Mr. Tariq was under eighteen when he arrived in
the United States, the IJ determined that the one-year period
did not commence until his eighteenth birthday.
10                                                No. 06-2518

     relating to the delay in filing an application within [one
     year of arrival].
8 U.S.C. § 1158(a)(2)(D). We generally lack jurisdiction to
review the IJ’s determination in this regard, see id.
§ 1158(a)(3); however, we may review the IJ’s decision
with respect to questions of law, see 8 U.S.C.
§ 1252(a)(2)(D); Mabasa v. Gonzales, 455 F.3d 740, 744 (7th
Cir. 2006).
  Mr. Tariq points to two grounds that he contends con-
stitute legal error in the IJ’s application of § 1158(a)(2)(D).
First, he submits that the IJ incorrectly applied
§ 1158(a)(2)(D) by focusing on whether the asserted
changed circumstances had affected his claim as op-
posed to his eligibility for asylum. Although Mr. Tariq does
not explain precisely the distinction he believes the IJ drew,
the gravamen of this contention is that § 1158(a)(2)(D)
directs the IJ’s inquiry regarding changed circumstances
to whether the alleged changes affected his eligibility
for asylum. Second, he asserts that the IJ erred by requir-
ing him to demonstrate “exceptional” as opposed to
“extraordinary” circumstances relating to his delay in
applying for asylum.
  Taking the first point, in applying § 1158(a)(2)(D), the IJ
noted that the one-year deadline may be waived if the
applicant “demonstrates a change in circumstances that
materially [a]ffect the asylum claim itself.” A.R. at 97.
Although the IJ did not recite verbatim the language in
§ 1158(a)(2)(D), this passage reveals that the IJ under-
stood that the changed circumstances to which the statute
refers are those that affect the applicant’s eligibility for
asylum.
  With respect to the second contention, the record taken
as a whole demonstrates its lack of merit. Although, on
No. 06-2518                                               11

one occasion, the IJ did refer to Mr. Tariq’s burden in
terms of “exceptional circumstances,” the IJ then pro-
ceeded to identify the burden in terms of “extraordinary
circumstances.” A.R. at 97. Further, the IJ’s ultimate
conclusion was that Mr. Tariq had “failed to fall within
the extraordinary circumstances exception to the one year
filing deadline.” Id. at 98 (emphasis added).
  In the absence of legal error in the IJ’s application of
§ 1158(a)(2)(D), we are without jurisdiction to review
further his determination that Mr. Tariq’s application
for asylum had not been filed in a timely fashion.


                             B.
   Mr. Tariq next contends that the IJ erred when he denied
the application for withholding of removal. In order to
establish an eligibility for withholding of removal, an
applicant must demonstrate a clear probability of persecu-
tion on account of his “race, religion, nationality, mem-
bership in a particular social group, or political opinion.”
8 U.S.C. § 1231(b)(3)(A); Mabasa, 455 F.3d at 745. To estab-
lish a clear probability of persecution, the applicant “must
demonstrate that ‘it is more likely than not that [he] would
be subject to persecution’ in the country to which he
would be returned.” INS v. Cardoza-Fonseca, 480 U.S. 421,
423 (1987) (quoting INS v. Stevic, 467 U.S. 407, 429-30
(1984)). “The acts of private citizens do not constitute
persecution unless the government is complicit in those
acts or is unable or unwilling to take steps to prevent
them.” Chakir v. Gonzales, 466 F.3d 563, 570 (7th Cir. 2006).
We review the IJ’s decision denying withholding of
removal under the substantial evidence standard. Mabasa,
455 F.3d at 745. We shall not reverse the decision of the IJ
12                                               No. 06-2518

unless Mr. Tariq can demonstrate “that ‘the evidence not
only supports that conclusion, but compels it.’ ” Id. (quoting
INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992)).
  Mr. Tariq has not met his burden. Mr. Tariq presented
two grounds for withholding of removal: (1) his fear of
Mustafa and (2) his fear of discrimination because of
political opinions attributed to him on account of his
Western upbringing. The IJ denied withholding of re-
moval on the first ground because Mr. Tariq had failed
to demonstrate that any harm at the hands of Mustafa
would be on account of Mr. Tariq’s membership in a
particular social group. The IJ denied withholding of
removal on the second ground because Mr. Tariq had
presented no evidence that his Western upbringing
would cause individuals in Pakistan to attribute political
opinions to him. With respect to both grounds for with-
holding of removal, the IJ also held that Mr. Tariq had
failed to demonstrate that the government of Pakistan
was unwilling or unable to protect him.
  Mr. Tariq advances no argument to refute these con-
clusions. Moreover, the record supports the IJ’s findings.
Accordingly, we must hold that his decision to deny
Mr. Tariq withholding of removal was supported by
substantial evidence.


                             C.
  Mr. Tariq asserts that the BIA erred in failing to address
his motion to supplement the record on appeal. The
Government concedes that it was error for the BIA to fail
to address this motion. However, we shall not reverse
the decision of the BIA if an error is harmless. Cf.
Pronsivakulchai v. Gonzales, 461 F.3d 903, 907 (7th Cir. 2006)
(holding that to prevail on a claim that an immigration
No. 06-2518                                               13

hearing was procedurally insufficient, the petitioner
must demonstrate prejudice).
  Before the IJ, the Government had introduced two pieces
of evidence to impeach the affidavit testimony of Mr.
Tariq’s father with respect to the threat posed by Mustafa.
First, the Government introduced a NIIS report show-
ing that someone with biographical information similar
to Mr. Tariq’s father had entered the United States in
2000 on a visa issued in Pakistan. This information indi-
cated that his father had returned to Pakistan at some
point prior to that reentry despite the threat posed by
Mustafa. The second piece of evidence was Mr. Tariq’s
father’s application for asylum, which made no mention of
Mustafa. This documentation cast doubt on the assertion
in the affidavit of Mr. Tariq’s father that Mustafa
would harm Mr. Tariq if he were forced to return to
Pakistan. In an attempt to counter the Government’s
submission, Mr. Tariq sought to supplement the record.
  As we have discussed earlier, the primary reasons given
by the IJ for denying Mr. Tariq withholding of removal
with respect to the threat from Mustafa were Mr. Tariq’s
failure to establish that any harm would be on account
of his membership in a particular social group and his
failure to demonstrate that the government of Pakistan
was unable or unwilling to protect him. In the IJ’s analysis,
the Government’s evidence was relegated to a footnote
indicating that this evidence undercut the credibility of
Mr. Tariq’s father regarding the likelihood of persecution
at the hands of Mustafa. This credibility determination
was wholly unrelated to the IJ’s determination that
Mr. Tariq had not demonstrated that any persecution
would be on account of his membership in a particular
social group or that the government of Pakistan had
the willingness and capacity to protect him.
14                                              No. 06-2518

  We must conclude, therefore, that, even if the BIA had
permitted Mr. Tariq to supplement the record and had
credited fully his supplemental evidence, Mr. Tariq
still would not have established that any persecution
would be on account of his membership in a particular
social group or that the government of Pakistan would
be unable or unwilling to protect him. We therefore
must conclude that any error on the part of the BIA in
failing to consider Mr. Tariq’s supplemental evidence
was harmless.


                             D.
  Mr. Tariq further asks that we review the IJ’s decision
denying his motion for a continuance. In Ali v. Gonzales, ___
F.3d ___, Nos. 06-3240 & 06-3879, 2007 WL 2684825
(7th Cir. Sept. 14, 2007), the court held that we have no
jurisdiction over this matter.


                        Conclusion
   For the reasons set forth in this opinion, we conclude
that the IJ’s denial of Mr. Tariq’s application for asylum
and withholding of removal was supported by substan-
tial evidence. We also hold that any error on the part of
the BIA in its treatment of Mr. Tariq’s motion to supple-
ment the record on appeal was harmless. Finally, we
have no jurisdiction to review the denial of Mr. Tariq’s
motion for a continuance.
  Accordingly, we must deny Mr. Tariq’s petition for
review.
                                  PETITION DENIED;
                                DECISION AFFIRMED
No. 06-2518                                          15

A true Copy:
      Teste:

                     _____________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




               USCA-02-C-0072—10-9-07